Opinion filed April 22, 2010




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-08-00137-CR
                                          __________

      LYNN SHERRILL HECKEL A/K/A LENN SHERRILL HECKEL

                                                V.

                                      STATE OF TEXAS



                               On Appeal from the 29th District Court

                                     Palo Pinto County, Texas

                                    Trial Court Cause No. 13626


                               MEMORANDUM OPINION
       The jury convicted Lynn Sherrill Heckel a/k/a Lenn Sherrill Heckel of possession of
methamphetamine of less than one gram, sentenced her to twenty months confinement in a state jail
facility, and fined her $5,000. We affirm.
                                        I. Background Facts
       After observing and following a slow moving vehicle on Highway 337, DPS Sergeant
Douglas Hart became suspicious that the driver was either drunk or lost. Heckel, the owner and
driver of the vehicle, stopped her car on a small county road and motioned for Sergeant Hart to
approach. Heckel informed Sergeant Hart that she was lost and needed directions. Heckel seemed
unusually nervous.
        Sergeant Hart asked Heckel to get out of the vehicle because continuing a conversation on
the narrow county road posed a safety risk. While Heckel removed herself, Sergeant Hart noticed
a beer top in the vehicle and thought she might be intoxicated. Trooper Gregory Hank Beverage was
accompanying Sergeant Hart. He asked Heckel for her driver’s license. She responded that she did
not have it with her. Instead, she provided a false name and stalled in giving a date of birth.
Eventually, she gave her correct social security number, which informed the officers that Heckel had
lied about her name. Sergeant Hart requested permission to search the vehicle, and Heckel
consented. While Sergeant Hart searched the vehicle, Trooper Beverage placed Heckel under arrest
for failure to identify and for having traffic tickets in warrant status.
        Sergeant Hart found a clear plastic bag inside the coin purse attached to the car keys. The
plastic bag contained a white powder residue.           This tested positive for methamphetamine.
Trooper Beverage also found drug paraphernalia that was not introduced into evidence: a “scrape
bag” and a hollowed-out Bic pen that had lipstick on one end.
                                               II. Issues
        Heckel presents two issues challenging her conviction. She argues that the evidence at trial
is factually and legally insufficient to support her conviction and that the trial court erred by not
conducting a pretrial hearing on her motion to suppress evidence.
                                   III. Legal & Factual Sufficiency
        Although the police seized the methamphetamine from Heckel’s vehicle, she claims that the
evidence at trial was legally and factually insufficient because the State did not prove that she
knowingly or intentionally possessed the contraband. To determine if the evidence is legally
sufficient, we must review all of the evidence in the light most favorable to the verdict and determine
whether any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (1979); Jackson v. State, 17 S.W.3d 664 (Tex.
Crim. App. 2000). To determine if the evidence is factually sufficient, we must review all the
evidence in a neutral light and determine whether the evidence supporting the verdict is so weak that
the verdict is clearly wrong and manifestly unjust or whether the verdict is against the great weight


                                                   2
and preponderance of the conflicting evidence. Watson v. State, 204 S.W.3d 404, 414-15 (Tex.
Crim. App. 2006).
          A person commits a state jail felony when she knowingly or intentionally possesses less than
one gram of methamphetamine. TEX . HEALTH & SAFETY CODE ANN . §§ 481.102, 481.115(a), (b)
(Vernon Supp. 2009). Possession is statutorily defined as having actual care, custody, control, or
management of the drug. TEX . HEALTH & SAFETY CODE ANN . § 481.002(38) (Vernon Supp. 2009).
A person intentionally possesses contraband when it is her conscious objective or desire to do so and
knowingly possesses when she is aware that she has contraband. TEX . PENAL CODE ANN . § 6.03(a),
(b) (Vernon 2003).
          When an accused does not exclusively possess the place where the contraband is found,
independent facts and circumstances must link an accused to the contraband. Poindexter v. State,
153 S.W.3d 402, 406 (Tex. Crim. App. 2005). Heckel was the sole occupant of her car when
stopped, but she contended at trial that a friend borrowed her car and left the contraband behind.1
This does not contradict exclusive possession of the car. Moreover, Heckel never provided any dates
of when this friend borrowed her car, and she did not give any reason why she thought the friend
would be in possession of drugs or why the friend would leave them in her car. Nor did Heckel
explain why the other drug paraphernalia was in her car. The jury was free to reject this explanation
and to conclude that she had exclusive possession of the vehicle.
          But even if we assume that Heckel did not have exclusive possession, the evidence
sufficiently links her to the methamphetamine. Circumstances frequently used to link a defendant
to contraband are: (1) the defendant’s presence where the substance was found; (2) the contraband
was in plain view; (3) the contraband was found in proximity to and was accessible to the defendant;
(4) the defendant was under the influence of the drugs; (5) the defendant possessed other contraband;
(6) the defendant made incriminating statements; (7) an attempt by the defendant to flee; (8) the
defendant made furtive gestures; (9) there was an odor of contraband present; (10) the defendant
owned or had a right of possession to the place where contraband was found; (11) the drugs were



          1
            Heckel’s brief contains evidence in support of this contention. That evidence is not part of the record and, therefore, is
not properly before us. See Gabriel v. State, 973 S.W.2d 715, 719 (Tex. App.—Waco 1998, no pet.) (letter attached to appellate brief
is not part of the record).

                                                                  3
found in an enclosed space; and (12) the defendant had a large amount of cash. Evans v. State, 202
S.W.3d 158, 162 (Tex. Crim. App. 2006). Heckel was the sole occupant of the vehicle. The officers
noticed Heckel was acting extremely nervous, and she falsely identified herself.                     The
methamphetamine was found in a coin purse connected to Heckel’s key chain. Other drug
paraphernalia was found in her purse and in the car.
        The evidence is legally sufficient because, under a review in the light most favorable to the
verdict, a rational jury could find beyond a reasonable doubt that Heckel knowingly or intentionally
possessed methamphetamine in the amount of less than one gram. Under a neutral review, the
evidence is factually sufficient because it is not so weak to render the jury’s verdict clearly wrong
and manifestly unjust or against the great weight and preponderance of the conflicting evidence.
Heckel’s first issue is overruled.
                                  IV. Motion to Suppress Evidence
        Heckel asserts that the trial court erred by not granting a hearing on her motion to suppress
evidence seized by the police officers. Heckel acknowledges that the trial court is not required to
conduct pretrial hearings and that it has the discretion to determine the merits of a motion at the time
when the subject matter first arises during trial. TEX . CODE CRIM . PROC. ANN . art. 28.01 (Vernon
2006); Bell v. State, 442 S.W.2d 716, 719 (Tex. Crim. App. 1969). Heckel maintains that we should
find error in light of Lindley v. State, 736 S.W.2d 267 (Tex. App.—Fort Worth 1987, pet. ref’d,
untimely filed). However, the facts in Lindley are not analogous to the facts at hand.
        In Lindley, the trial court heard an amended motion to quash for the first time after trial had
already started. Consequently, jeopardy had already attached. Lindley, 736 S.W.2d at 274. The
Fort Worth court did not find fault with delaying pretrial motions until witnesses are present for trial,
but it did criticize deferring them until after the start of trial because of the potential prejudice. Id.
In that instance, if the trial court had granted the motion to quash, the State would have been unable
to amend because jeopardy had attached. But the trial court’s decision to not hold a pretrial hearing
on Heckel’s motion to suppress did not have the same prejudicial effect on her.
        A motion to suppress is nothing more than a specialized objection to the admissibility of
evidence. Mayfield v. State, 800 S.W.2d 932, 935 (Tex. App.—San Antonio 1990, no pet.). Heckel
argues that she was prejudiced because she did not have a reasonable opportunity to object to the


                                                    4
admissibility of evidence until after the police officers and experts had given their testimony. We
disagree. Heckel was able to object at the first reference to any search of her vehicle or to any
statements made by her at the scene. She also had the ability to request a hearing outside the
presence of the jury. The only objection Heckel raised at trial concerning the evidence was that the
State did not lay the proper predicate. Because that objection is different from the issues raised in
her motion to suppress, Heckel failed to preserve her issue. Heckel’s second issue is overruled.
                                          V. Conclusion
       We affirm the trial court’s judgment.


                                                      RICK STRANGE
                                                      JUSTICE


April 22, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 5